DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 7-9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima et al. (US 7,377,595 B1; previously cited and newly applied; hereinafter “Okajima”).
	Regarding claims 1-5 and 7-9, Okajima discloses a rim 18a for a bicycle wheel 12, the rim comprising: a radially inner portion at 29 disposed along an inner circumference of the rim; a first sidewall 27; a second sidewall 28 spaced apart from the first sidewall (Fig. 8), wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (Fig. 8); and a radially outer tire engaging portion at 26 disposed along an outer circumference of 41-46) of material, the stack of strips including a plurality of strips (41-46) and a hole (unlabeled, but shown in at least Figs. 8 and 10) through the plurality of strips, the plurality of strips being nonparallel to each other (evident from Fig. 7 which shows each strip not being equidistant at all points with any other strip), and wherein the plurality of strips are positioned about the hole through the plurality of strips (Figs. 8 and 10), and wherein each strip of the plurality of strips extends less than all the way around the radially inner portion, the first sidewall, the second sidewall, and the radially outer tire engaging portion (Figs. 8 and 10), wherein at least one strip of the plurality of strips is made of a composite material having unidirectional fiber orientation in a direction along a length of the respective strip (lines 41-48 of col. 6; lines 1-6, 38-43 of col. 7; lines 17-26 of col. 8; lines 4-15, 43-48 of col. 9; lines 9-11 of col. 10), wherein each strip of the plurality of strips of the composite material includes fibers that are parallel to the direction along the length of the respective strip, the fibers being carbon fibers (lines 41-48 of col. 6; lines 1-6, 38-43 of col. 7; lines 17-26 of col. 8; lines 4-15, 43-48 of col. 9; lines 9-11 of col. 10), wherein the plurality of strips includes a first strip 41 and a second strip 42, and wherein: the second strip has a greater length than the first strip (Figs. 8-10), wherein the plurality of strips form at least part of the first sidewall and at least part of the second sidewall (Figs. 8 and 10), wherein the plurality of strips is a plurality of first strips (first group of strips 41-46 surrounding a first unlabeled hole shown in Fig. 7), and the hole is a first hole (Fig. 7), wherein the radially inner portion further includes a stack of second strips (second group of strips 41-46 surrounding a second unlabeled hole shown in Fig. 7) of material, the stack of second strips including a plurality of second strips (second group of strips 41-46 surrounding a second unlabeled hole all points with any other strip), wherein the plurality of second strips are positioned about the second hole through the plurality of second strips (Fig. 7), and wherein the second hole is positioned at a distance from the first hole along the inner circumference of the rim (Fig. 7), wherein at least one first strip of the plurality of first strips is made of a different composite material than at least one second strip of the plurality of second strips (note at least lines 1-8 and 38-46 of col. 7), and wherein at least one first strip (46a of 46) of the plurality of first strips overlaps at least one second strip (46b of 46) of the plurality of second strips.  
	Regarding claims 16, 17, 19 and 20, Okajima discloses a wheel 12 for a bicycle 10, the wheel comprising: a central hub 20a configured for rotational attachment to the bicycle; a plurality of spokes 21a attached to the central hub and extending radially outward from the hub (Fig. 2), the plurality of spokes consisting of a number of spokes (Fig. 2); and a rim 18a comprising: a radially inner portion at 29 disposed along an inner circumference of the rim; a first sidewall 27; a second sidewall 28 spaced apart from the first sidewall (Fig. 8), wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (Fig. 8); and a radially outer tire engaging portion at 26 disposed along an outer circumference of the rim, the radially outer tire engaging portion extending from the first sidewall and the second sidewall, respectively (Fig. 8), wherein the radially inner portion includes a plurality of strips (41-46) of one or more materials and a spoke hole (unlabeled, but shown in at least Figs. 8 and 10) through the plurality of strips, the plurality of strips being nonparallel to each other (evident from Fig. 7 which shows each strip not being equidistant at all points with any other strip), 41 and a second strip 42, and wherein: the second strip has a greater length than the first strip (Figs. 8-10), wherein the plurality of strips is a plurality of first strips (first group of strips 41-46 surrounding a first unlabeled hole shown in Fig. 7), and the spoke hole is a first spoke hole (Fig. 7), and the spoke is a first spoke  (a first spoke 21a), wherein the radially inner portion further includes a plurality of second strips (second group of strips 41-46 surrounding a second unlabeled hole shown in Fig. 7) of the one or more materials and a second spoke hole (Fig. 7) through the plurality of second strips (Fig. 7), the plurality of second strips being nonparallel to each other (evident from Fig. 7 which shows each strip not being equidistant at all points with any other strip), wherein the plurality of second strips are positioned about the second spoke hole through the plurality of second strips (Fig. 7), wherein the second spoke hole is positioned at a distance from the first hole along the inner circumference of the rim (Fig. 7), and wherein a second spoke (a second spoke 21a) of the number of spokes is attached to the rim via the second spoke hole (evident from Figs. 7 and 10), and wherein at least one first strip (46a of 46) of the plurality of first strips overlaps at least one second strip (46b of 46) of the plurality of second strips.  




s 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 61244602A; previously cited and applied).
	Regarding claims 11-15, Hashimoto discloses a rim (comprised of A and B as shown in Figs. 1-5) for a bicycle wheel, the rim comprising: a radially outer tire engaging portion at 36 disposed along an outer circumference of the rim, the radially outer tire engaging portion having a first side and a second side spaced apart from the first side (Figs. 1-5); and a plurality of strips (strips 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3 OR strips 10, 11, 12 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of a composite material (paragraph [0001]) arranged about a hole 2 through the plurality of strips, the hole being radially inner relative to the radially outer tire engaging portion (Figs. 1-3), wherein each strip of the plurality of strips of the composite material has substantially unidirectional fiber orientation in a direction along a length of the respective strip (Figs. 1-4), such that at least a portion of the fibers of the respective strip are parallel to the direction along the length of the respective strip (Figs. 1-4), wherein one or more fibers of the portion of the fibers of the respective strip extend from the outer circumference of the rim, at the first side of the radially outer tire engaging portion, past the hole, to the outer circumference of the rim, at the second side of the radially outer tire engaging portion (Figs. 1-3), wherein the fibers of the respective strip are carbon fibers (paragraph [0001]), wherein the plurality of strips partially form a first sidewall (unlabeled, but shown in Figs. 1-5), a second sidewall (unlabeled, but shown in Figs. 1-5) spaced apart from the first sidewall, and a radially inner portion at 35 disposed along an inner circumference of the rim, each of the first sidewall and the second sidewall extending between the radially inner portion and the radially outer tire engaging portion (Figs. 1-5), wherein the plurality of strips of the composite material is a plurality of first strips (a first grouping of 10, 11, 12, 35 and the 33 shown in Fig. 3), and the hole is a first hole (a first spoke hole 2),wherein the rim further includes a plurality of second strips (a second grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of the composite material and a second hole (a second spoke hole 2) through the plurality of second strips, the plurality of second strips being nonparallel to each other (Figs. 1-4), wherein the plurality of second strips are positioned about the second hole through the plurality of second strips (Figs. 1-4), and wherein the second hole is positioned at a distance from the first hole along the inner circumference of the rim (Figs. 1-3), and wherein at least one first strip of the plurality of first strips overlaps at least one second strip of the plurality of second strips (Figs. 1-3).
	
Allowable Subject Matter
5.	Claims 6, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to independent claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to independent claim 11 have been fully considered but they are not persuasive. 
B wound less than all the way around the cross section of the rim”, it is noted that such a limitation is not recited in rejected claim 11.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, claim 11 merely requires “one or more fibers of the portion of the fibers of the respective strip extend from the outer circumference of the rim, at the first side of the radially outer tire engaging portion, past the hole, to the outer circumference of the rim, at the second side of the radially outer tire engaging portion”.  In other words, claim 11 fails to preclude a construction, such as taught by Hashimoto, in which the one or more fibers of the portion of the fibers of the respective strip also extends across the radially outer tire engaging portion.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/Kip T Kotter/Primary Examiner, Art Unit 3617